Citation Nr: 0104965	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, postoperative diskectomy 
and fusion.

2.  Entitlement to a schedular evaluation greater than 50 
percent for post-traumatic stress disorder prior to July 1, 
1997, (exclusive of the periods for which the veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29).

3.  Entitlement to an evaluation greater than 70 percent for 
post-traumatic stress disorder from July 1, 1997.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant in September 1996.
The appellant and B. Adams-Harden, Ph.D., in September 1997.
The appellant in July 1993.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1968 until July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1992 
from the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for degenerative disc disease of the lumbosacral 
spine, status post diskectomy and fusion. 

Further this matter is on appeal from the RO's March 1996 
rating decision which granted the veteran a 100 percent 
temporary rating from November 8, 1995, under the provisions 
of 38 C.F.R. § 4.29 and re-assigned the pre-hospitalization 
rating of 50 percent effective from January 1, 1996.

While the case was on appeal, in a rating decision in July 
1997, the RO granted a 100 percent disability rating under 
the provisions of 38 C.F.R. § 4.29 for the period from 
January 25, 1997, to June 30, 1997, and continued the 50 
percent evaluation effective from July 1, 1997.  

The Board remanded the case in July 1998 for the RO's 
consideration of additional evidence submitted after the 
claims file was received at the Board and for additional 
development.  

While the case was in remand status, the RO granted a 
70 percent evaluation for PTSD in a September 1999 rating 
decision effective July 1, 1997.  In the September 1999 
rating decision, the veteran also was granted a total 
disability rating based on individual unemployability 
effective from July 1, 1997.  The issue of an increased 
evaluation remains in appellate status, however, because the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March, 
1999) (hereinafter CAVC) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The veteran has pending claims for entitlement to service 
connection for alcohol abuse and for depression secondary to 
service-connected PTSD.  These are referred to the agency of 
original jurisdiction for appropriate development.  The Board 
notes, however, that in the March 1996 rating decision the RO 
evaluated the veteran for having post-traumatic stress 
disorder with major depression.   

The veteran, through his attorney, claims entitlement to a 
statement of the case being issued after the notice of 
disagreement submitted by the veteran's representative in 
August 1997 to the denial of a total disability rating based 
on individual unemployability (TDIU) in an August 1996 rating 
decision.  The veteran's attorney notes that in the Board's 
July 1998 decision directed the RO to issue a statement of 
the case on this issue.  It was requested that the Board 
again instruct the RO to issue a statement of the case so 
that the veteran could perfect his appeal on the denial of 
TDIU.  This issue is moot as the veteran has been granted 
TDIU effective from July 1, 1997, by the September 1999 
rating decision.  The veteran is not prejudiced at this point 
by not having a statement of the case on the issue of 
entitlement to TDIU as that benefit was granted by the RO.   

In his July 2000 letter, the veteran's attorney mentions that 
a notice of disagreement (NOD) has been filed by the veteran 
to the effective date for the grant of TDIU assigned as of 
July 1, 1997, in the September 1999 rating decision.  It was 
noted that a copy of the NOD was to have been included with 
the letter.  Our review does not find a NOD to the effective 
date for the grant of TDIU either submitted by the veteran or 
attached to the attorney's letter.

The veteran's attorney also argues that the veteran is 
entitled to a rating decision on the issue of entitlement to 
a nonservice connected pension for the period from the date 
of his original application in November 1991.  It is claimed 
that the RO should have interpreted this as a claim for 
nonservice connected pension since the veteran framed his 
claim in terms of  "unemployability."  This issue is 
referred to the RO for whatever development is deemed 
appropriate.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, 
postoperative diskectomy and fusion will be discussed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  

2.  Prior to July 1, 1997, the veteran's service-connected 
PTSD results in considerable social and industrial impairment 
contemplated by the rating criteria in effect prior to 
November 7, 1996; it does not meet the requirements for 
severe impairment or a total schedular rating under the 
criteria in effect prior to and since November 7, 1996.   

3.  Subsequent to July 1, 1997, a VA examiner has concluded 
that the veteran is unemployable due to his psychiatric 
status; thus, the veteran's PTSD disability meets one of the 
three independent criteria required for a 100 % rating under 
the criteria in effect prior to November 7, 1996. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 50 
percent for PTSD (exclusive of the periods for which the 
veteran was awarded a 100 percent evaluation under 38 C.F.R. 
§ 4.29) have not been met prior to July 1, 1997.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103a); 38 C.F.R. §§ 
4.129. 4.130, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a schedular rating of 100 percent for 
PTSD have been met since July 1, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103a); 38 C.F.R. 
§§ 4.129. 4.130, 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1994 the veteran wrote that he wished to reopen 
his service connection claim for PTSD.  The veteran claimed 
that his condition was more severe, his medication had been 
increased, and the additional medication kept him confused 
most of the time.  He notified that he was being treated at 
the VA Medical Center at Fort Lyon.  


Background

A letter was received from B. Adams-Hardin, Ph.D., Clinical 
Psychologist, dated in July 1992 who wrote regarding the 
veteran's medical/emotional status.  Dr. Adams-Hardin noted 
that the veteran was being treated at both the Denver and 
Fort Lyon VA Medical Centers.  At the Denver facility he was 
being followed for postoperative care after back surgery.  He 
was seen at the Fort Lyon VAMC for treatment of PTSD 
resulting from service in Vietnam and recent physical 
problems.  Dr. Adams-Hardin wrote that the veteran was 
extremely depressed, angry and had suicidal thoughts.  In 
addition, poor concentration and memory prevented him from 
learning new information and it was her opinion that training 
for a new occupation was impossible at that time.  The 
veteran was extremely anxious, slept poorly due to nightmares 
about the Vietnam War and severe physical pain.  Dr. Adams-
Hardin opined that the veteran was unlikely to be able to 
return to his former level of functioning due to the combined 
effects of his physical and emotional problems.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for psychiatric evaluation in September 1992.  
The veteran reported that in service he suffered a back 
injury.  He had back surgery in July 1992 for ruptured discs 
and complained of continuing severe pain in his back with 
radiation down his left leg.  The veteran reported his 
occupational history as an oiler in the transportation 
department when he was in Vietnam in 1969 and 1970.  After 
service he found employment as a barber and hairdresser and 
last worked in that capacity five years earlier.  He did some 
hair cutting on an irregular basis.  

The examiner noted that when the discussion was of the 
veteran's worst experiences in Vietnam the veteran became 
more distant and gazed off blankly.  When pressed, the 
veteran admitted that he was beginning to reexperience all of 
the emotions that accompanied this experience, and that for a 
couple of seconds he felt that he was back there but somehow 
realized he was still at the examination.  The veteran 
claimed many symptoms including disturbed sleep due to the 
pain in his back and his leg.  The veteran was also subject 
to nightmares approximately two or three times per week, 
which usually involved him trying to kill someone or someone 
trying to kill him.  The site varied although at times he was 
in Vietnam.  

The veteran claimed that he experienced flashbacks and 
intrusive memories, with detailed memories of Vietnam about 
two to three times a month.  The veteran claimed that he felt 
better if he were left alone and avoided people.  He had a 
terrible temper.  The veteran reported being in therapy with 
a psychologist whom he saw once a week at Fort Lyon.  He was 
bothered by loud noises and did not like people coming up 
behind him.  He remarked that the startle response had 
lessened since he returned from Vietnam.  In addition, he 
disliked crowds and was always looking over his shoulder for 
some danger.  He experienced survivor guilt and was depressed 
much of the time.  He had occasional suicidal thoughts, but 
had never attempted suicide.  One of his worst experiences in 
Vietnam reportedly was when he was getting off a boat that 
was connected to a dock by a plank.  He lost his balance and 
fell into the mud and stones of the riverbank and hurt his 
back at that time.  He also recalled that his boat had been 
called to assist in putting out a fire on a dock and he had 
lost his balance, fallen into the water, and due to the 
current was rushed away from the boat.  He was terrified, 
swallowed a lot of water and thought he was going to drown.  
He swam frantically and was able finally to pull himself out 
of the river and onto the riverbank.  The examiner noted that 
during the recitation of this event the veteran got a distant 
look in his eye, looked distressed and began to reexperience 
the terror that he felt as he struggled out of the river, 
trying to keep from drowning.  The veteran admitted to 
auditory hallucinations and to occasions when he momentarily 
thought someone had touched him; however, no one was there.  
Other than these symptoms, the examiner found there was no 
evidence of psychotic thinking.  The examiner noted that the 
veteran was in chronic pain from his back and left leg and 
had emotional pain during the discussion of some of his 
memories.  The diagnosis was post-traumatic stress disorder, 
moderate.  

In a rating decision in November 1992, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
evaluation of 30 percent effective from November 27, 1991.  
Although the near drowning event had not been verified, the 
RO noted that the evidence of PTSD was evenly divided.  The 
RO considered the examiner's notation of the veteran's 
visible distress when describing the near-drowning event as 
especially significant.  The RO resolved doubt in the 
veteran's favor in consideration of the diagnosis of PTSD and 
the fact that the veteran's MOS was consistent with the 
description of events.  

The veteran submitted an additional statement regarding 
stressors in November 1992 including an incident where the 
tug on which the veteran was serving was ordered to fight a 
fire on a pier and the veteran was on top of the tug 
operating a fire hose turret.  The tug hit something and the 
veteran was knocked off the tug and into the river.  The 
veteran recalled that there was small arms fire and that he 
could not see anything.  He struggled to get his flack jacket 
off but the current carried the veteran down the river away 
from the tug.  The veteran hit the bank and worked his way 
back to the tug.  While on shore the veteran thought he was 
going to die as he had drank a lot of the black water.  He 
felt scared and queasy.  

The veteran had been in outpatient counseling with a post-
traumatic stress disorder counselor at Fort Lyon VA Medical 
Center and was hospitalized in July 1993 at the request of 
his PTSD therapist, Dr. Adams-Hardin.  Prior to admission the 
veteran was experiencing nightmares, irritability, and 
depression.  The veteran was described as cooperative, 
pleasant, and oriented.  His speech was rational, coherent 
and goal-oriented.  He denied auditory hallucinations.  It 
was noted that he had a history of severe insomnia and 
nightmares.  There were no Schneiderian or bipolar symptoms.  
The veteran's speech was of normal rate, quality, and 
content, and he appeared mildly depressed and anxious.  His 
fund of knowledge was adequate and his memory was good.  The 
veteran abstracted well and his insight and judgment were 
fair.  

During the course of his hospitalization, the veteran had 
several sessions with his Dr. Adams-Hardin.  The discharge 
summary noted that Dr. Adams-Hardin had reported in her notes 
that the veteran had continuing nightmares that simulated and 
paralleled a real life event which took place in Vietnam.  
This involved the incident where the veteran was on the boat 
and was involved in fighting a fire on the dock at night.  He 
was knocked overboard and held on by safety rope.  No one saw 
him but he was able to pull himself back aboard.  The veteran 
noted that after falling overboard he noticed an increase in 
nightmare activity and anxiety.  At the time of hospital 
discharge it was felt that the veteran had reached maximum 
hospital benefit.  No GAF score was furnished.  

While hospitalized, the veteran was administered a 
psychological evaluation in July 1993.  The diagnosis was 
post-traumatic stress disorder, chronic, moderate 
psychosocial and occupational impairment.  The second 
diagnosis was alcohol abuse, in remission by the veteran's 
report.  The evaluation report noted that MMPI test results 
were consistent with the veteran's service-connected 
condition of post-traumatic stress disorder.  Further, it was 
noted that the veteran was preoccupied with particular 
physical complaints and had to frequently stand because of 
his chronic back pain.  The psychologist also noted that the 
veteran had a weekend job reportedly which was important both 
in terms of needed income and his self-esteem.  The 
psychologist recommended that the veteran be allowed 
therapeutic passes in order to keep his job.  

Also during hospitalization, the veteran was afforded a 
neuropsychological evaluation in August 1993.  It was noted 
that this was the veteran's second neuropsychological 
evaluation, the first having been completed in November 1991.  
The veteran had been referred for a repeat neuropsychological 
evaluation to measure any changes in his mental functioning 
that might have occurred in the past 26 months.  The 
conclusion reached after comparing the two sets of test 
results suggested improved ability functioning in the past 
two years.  It was noted that shortly before the first 
evaluation the veteran had been on a five-day drinking binge 
but reportedly had not consumed any alcohol since, which, the 
examiner felt, probably accounted for the improved test 
scores.  The opinion was that if the veteran had any organic 
involvement of the brain it seemed to be very mild.  The 
psychologist noted that the veteran's personality test 
results suggested that emotional factors would likely 
interact with his few ability deficits to cause a poorer 
overall adjustment than would be predicted on the basis of 
his neuropsychological test results alone.

At discharge in September 1993, the diagnoses were post-
traumatic stress disorder, dysthymia, chronic, and alcohol 
dependence in remission for five years.  Additional diagnoses 
were status post lumbar laminectomy in February 1992 and 
chronic low back pain.  The medical history noted that the 
veteran had a lumbar laminectomy in February 1992 and had 
considerable residual pain from that surgery.  He was to be 
seen for follow-up in four weeks and was to have 
psychotherapy with Dr. Adams-Hardin.  

A follow-up treatment report on September 23, 1993, reflects 
that the veteran was being seen for the first time after 
discharge from the hospital.  He indicated that he thought he 
left the hospital too soon and that the medication prescribed 
did not work unless he took more than was prescribed.  He 
also reported that he had no activities or friends.  
Dr. Adams-Hardin noted that the veteran's symptoms were 
unrelenting and appeared to be increasing in severity as his 
physical condition worsened.  Further it was noted that the 
veteran was too ill at that point to work sufficiently enough 
to generate a livable income.  In addition his inability to 
concentrate made vocational rehabilitation almost possible.  
Dr. Adams-Hardin stated that the veteran would never recover 
to the point that he was not gravely impaired by both his 
physical and emotional conditions.  

In a rating decision in April 1994, the RO granted a 
temporary 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29 for service-connected PTSD disorder from 
July 19, 1993 to September 30, 1993.  Thereafter a 50 percent 
schedular evaluation was assigned from October 1, 1993.  

Outpatient treatment notes for the period from May 1994 to 
December 1994 reflect continuing treatment for the veteran's 
back complaints and for PTSD including consultations with his 
PTSD counselor.  In an August 1994 it was noted that the 
veteran had obtained a part-time job as a barber in another 
town and that the driving and constant standing and use of 
his hands were taking a tremendous physical toll on him.  In 
October 1994 it was noted that he continued to drive to this 
neighboring town three times a week to cut hair part time.  
His back hurt more possibly due to the driving. 

The veteran was afforded a C&P psychiatric examination in 
December 1994.  He reported that he had resided with a woman 
over the past 3 or 4 years, and worked regularly at a part-
time job on Fridays and Saturdays as a waiter and busboy in a 
restaurant, apparently performing this job satisfactorily.  
The veteran got along with people at his job though in other 
ways he did not mix with people and did not have any 
particular friends.  The examiner noted that the veteran did 
not seem particularly depressed and was pleasant, responsive, 
polite and oriented.  The examiner did not think that the 
veteran seemed hypervigilant or uneasy in the meeting.  

The examiner noted that the veteran seemed to manage 
reasonably well with people, though he stayed quite distant.  
It was noted that he was unable to work, primarily because of 
his back injury, but somewhat because of his PTSD.  The 
examiner noted, however, that the veteran apparently was able 
to handle his part-waiter job.  The examiner also noted that 
the veteran had had increasing difficulty in recent years 
with two hospitalizations for PTSD symptoms and was engaged 
in outpatient treatment and on medication.  The examiner 
summarized that the veteran was moderately disabled from 
PTSD.

The veteran was admitted to the VA Medical Center at Fort 
Lyon on January 10, 1995 and was discharged on May 24, 1995.  
He presented voluntarily for work-up for possible biofeedback 
and brain wave therapy for back pain.  At the time of 
admission, he was complaining of increased depression, 
anxiety and chronic continuous lower back pain.  On mental 
status examination, he was oriented, his speech was relevant, 
coherent, and goal-oriented, and there were no Schneiderian 
or bipolar symptoms.  The veteran appeared mildly depressed 
and anxious.  He related symptoms of insomnia, nightmares and 
flashbacks, and stated that his anger was made worse by his 
chronic back pain.  It was noted that during his course of 
hospitalization he took weekend passes for employment.  His 
objective depression markedly improved during hospitalization 
and was attributed more to biofeedback therapy than to 
antidepressant medications.  The discharge summary further 
reflects that the veteran had excellent activities of daily 
living and always returned from weekend passes in good 
condition.  He planned to return to independent living with 
his family.  

A May 23, 1995 the progress note indicates that the veteran 
was requesting that the doctor write an order for 
unemployability as he was "about to lose it."  The doctor 
indicated that he would write an order for convalescent leave 
for a period of three months.  It was noted that the veteran 
was anxious to return to independent living and that his 
depression was stable with current medications.  

A rating decision in June 1995 granted a temporary 100 
percent rating from January 10, 1995 under the provisions of 
38 C.F.R. § 4.29 and reassigned the pre-hospitalization 
rating of 50 percent disabling effective from June 1, 1995.  

A VA outpatient treatment record of June 1995 notes that the 
veteran had associated depression to his 50 percent service-
connected PTSD and had been discharged from the hospital on 
May 24, 1995 on Zoloft.  It was recorded that he had noticed 
relief of depression but was asking if he could increase the 
dose.  The dosage was increased.  The impression was 
50 percent service-connected PTSD with depression. 

In August 1995, the veteran submitted a claim for a higher 
rating for post-traumatic stress disorder as his condition 
was more severe and he had been informed by his doctor that 
he was only getting worse and that he would never get better.  
He indicated that he was receiving treatment for his PTSD at 
the VA Medical Center at Fort Lyon.  The veteran requested 
that he be reevaluated for his service-connected PTSD.  

An August 1995 psychology note indicates that the veteran was 
extremely depressed and that none of the antidepressant 
medications he had taken had been at all effective.  He was 
encouraged to see the mental health clinic psychiatrist.  

The veteran was afforded a C&P examination in September 1995.  
The examiner noted that the claims folder was not available.  
The veteran reported that he had not been employed in the 
past two years since his last evaluation.  He stated that his 
day had not fixed pattern and that he had difficulty 
sleeping.  The veteran noted that he used to work around the 
house but since back surgery two years earlier, he was very 
limited in the weight that he could lift and his mobility had 
decreased.  He now spent most of the time watching television 
and washing his truck.  He also would take walks and liked to 
drive his truck.  It was noted that he had very few friends 
and felt more comfortable by himself.  He denied belonging to 
any social activities or organizations.  He reported having 
that the woman with whom he had been living had left after he 
became angry with her.  The examiner felt that the veteran 
actually missed this relationship although he said he didn't 
care.  The veteran reported that he could not stand being in 
crowds.  He felt very anxious and became defensive.  The 
veteran stated that he continued to see Dr. Adams-Hardin 
about twice a month, although recently it had been increased 
to once a week since he left the hospital in May 1995.  The 
veteran complained of a poor appetite without weight loss, 
getting the urge to cry, feeling helpless and hopeless a lot, 
and having suicidal thoughts.  He indicated that he was 
always waiting for something to happen but did not know what.  

The examination report further notes that the veteran spoke 
in a very lethargic monotone fashion.  He had very little 
affect and what crept through was sadness that was 
appropriate to thought content.  His speech was goal-
directed, abstract thinking was maintained, and he maintained 
cause and effect thinking.  There were questionable soft 
signs of psychosis but no frank delusional or hallucinatory 
experiences.  He was oriented, recent and remote memory was 
grossly intact, and judgment was deemed adequate for the 
situation.  The VA examiner concluded that the veteran's 
presentation was consistent with chronic post-traumatic 
stress disorder as well as major depressive disorder, which 
was secondary to the post-traumatic stress disorder.  

The veteran was hospitalized from November 8, 1995, until 
December 18, 1995, when he was discharged on an irregular 
release.  He voluntarily went to the hospital at the request 
of a PTSD therapist because of increasing depression and fear 
of losing control of his anger.  It was noted that he 
occasionally would work weekends to try to boost his income 
to make ends meet.  The discharge summary also notes that the 
day prior to admission he reinjured his back by falling and 
had significant back pain into his left hip and leg.  He was 
given medication to help with his depression and with his 
pain and did well enough so that he went out on pass 
intermittently on the weekends.  The veteran had been on a 
pass at the time of his discharge and had not returned 
because he was apparently picked up for a driving violation 
and taken to the county jail.  The report indicates that he 
was discharged on the basis of unauthorized absence because 
of his arrest.  

A physical therapy note of November 13, 1995 shows the 
veteran provided a history of his back pain starting on 
Wednesday of the preceding week when he was bending over to 
pick up a box.  A weekly summary note of November 27, 1995 
indicates that he had had no symptoms of PTSD or depression, 
that he slept well and had no complaints of nightmares.  The 
weekly summary dated December 6, 1995 indicates that the 
veteran had gone on a pass to work at a restaurant to support 
his family.  He reported that he could not tolerate the pain 
over the weekend and abused alcohol and prescription drugs.  
It was also noted that the veteran was sleeping too much and 
he was encouraged to decrease his medications to improve his 
sleep pattern.   There was no depression, nightmares or sleep 
problems, or venting of Vietnam experiences noted.  The 
December 12, 1995 weekly summary notes that the veteran had 
no problems with depression or PTSD, that he slept well 
through the night, that his activities of daily living were 
excellent, and that he voiced no nightmares or discussions of 
Vietnam.  His only complaint recorded at that time was of 
back pain.  There was no suicidal ideation.  It is noted that 
the following day when seen in the psychiatric clinic the 
veteran reported having back pain and decreased sleep.

Following his discharge from jail, the veteran was readmitted 
to the hospital on December 20, 1995, and was hospitalized 
until January 9, 1996.  The diagnosis was major depressive 
disorder and post-traumatic stress disorder.  The GAF was 30 
at admission and 55 at discharge.  He reported living with a 
woman for approximately five years; however, he left three 
months prior to the hospital admission because he felt he had 
to get away.  In addition the veteran reported that he had 
lost his job after he became angry with his boss.  He 
indicated that he had been living with another friend, but 
this was not working out.  The veteran reported that he had 
fallen recently and reinjured his back, with continued back 
pain not responsive to anti-inflammatory agents.  During 
hospitalization the veteran was placed on his antidepressant 
medication and also given medication for his back pain.  It 
was noted that he continued to improve except that he had 
continual complaints of back pain and difficulty walking and 
utilized a crutch while he was doing so.  It was felt that he 
had stabilized and could be followed on an outpatient basis.  

An outpatient treatment record of January 25, 1996 notes that 
the veteran was discharged in good condition.  He was 
described as alert, oriented and in no distress.

Based on these hospital reports, the RO, in a rating decision 
in March 1996, granted a 100 percent temporary rating from 
November 8, 1995, under 38 C.F.R. § 4.29 and assigned a 
50 percent evaluation from January 1, 1996.  It is noted that 
in the March 1996 rating decision the RO evaluated post-
traumatic stress disorder with major depression.   

An undated letter was received in May 1996 from Dr. Adams-
Hardin stating that it was written to correct erroneous 
information.  Dr. Adams-Hardin wrote that in November 1995 
the veteran had been fired from his weekend job due to verbal 
outbursts toward patrons of the restaurant where he worked.  
The veteran sought hospitalization shortly afterwards for 
increased PTSD symptoms of anger and depression.  It was 
noted that the veteran's condition showed little or no 
improvement in spite of treatment consisting of medication, 
hospitalizations and continuous psychotherapy.  It was 
Dr. Adams-Hardin's opinion that the veteran remained unable 
to interact with other people without experiencing 
irritability/anxiety.  Dr. Adams-Hardin also noted that the 
veteran was diagnosed as having major depression secondary to 
post-traumatic stress disorder and that these diagnoses 
combined to render him incapable of sustaining employment and 
maintaining close personal relationships.  It was her opinion 
that the veteran's functioning was "severely impaired in all 
areas causing him to have little or no quality of life."  

A psychology report from the pain clinic dated June 19, 1996 
indicates that the veteran was cooperative and forthcoming 
during the meeting and was interested in finding out what the 
pain clinic could offer him.  He exhibited many behaviors 
that suggested he was suffering from intense pain and 
appeared to be depressed and expected that others would 
reject or misunderstand him.  It was noted that he could be 
moody and have unpredictable episodes of anger and sadness.  
He might be irritable and complaining when interacting with 
others, while wanting not to appear vulnerable.  It was also 
noted that he might experience a general feeling of isolation 
and mistrust of others, and that he had very little insight 
into his emotions or the emotions of others.  The veteran was 
thought to feel pessimistic and blame others for his 
problems.  It was noted that he had attempted suicide in the 
recent past when he took an overdose of medications with the 
goal of putting a stop to the pain.  He denied any current 
suicidal ideation.  The summary notes that the veteran was at 
high risk for both dropping out of treatment and suicide 
attempts if pain relief did not meet his expectations.  He 
was receiving treatment for PTSD at that time which he 
described as useful.  It was also noted that he was under a 
lot of financial stress.  The veteran saw himself as 
physically handicapped and severely limited as to his 
potential to accomplish anything in the future.  It was 
recommended that some treatment for depression be included in 
an ongoing plan for the veteran.

The veteran was afforded a C&P disability examination in June 
1996.  The medical records were not available at the time of 
the evaluation.  The veteran had not worked on a regular 
basis since 1985 and reported that he had been unemployed 
since 1985, when he was a barber.  He lived with his 
girlfriend.  Among other disabilities the veteran reported 
that he had had back surgery in February and felt that his 
average discomfort in his low back rated a score of 5 out of 
10 on a pain scale.  He reported that he was unable to work 
secondary to his low back disorder and his PTSD.  He related 
that he had worked for 24 years as a barber and had had no 
other job except for occasional handyman-type work, including 
yard work or clean up.  The examiner noted that the veteran's 
back condition would preclude work as a barber; however, 
considering only orthopedic complaints, the examiner felt 
that the veteran would be able to hold a sedentary job if he 
were free to get up and move around approximately every 
30 minutes.

The veteran was also evaluated regarding a suitable type of 
employment, with a notation that he was service-connected for 
PTSD.  Although the veteran had not worked since 1985 on a 
regular basis, he had last worked the preceding year at a 
part-time job bussing tables.  He worked two days a week and 
was fired from that job because of a disagreement with a 
patron.  The veteran reported that he was frequently angry, 
tried not to get into fights with people, and isolated 
himself to avoid that.  The examiner commented that the 
veteran was in discomfort during the interview with much 
display of pain behavior.  There was no indication of 
suicidal ideation or homicidal ideation and no frank 
delusional or hallucinatory experiences.  The veteran was 
oriented; his memory was grossly intact; and his judgment 
seemed adequate for the situation.  The veteran reported 
having sleep disturbance, poor appetite, and feeling 
hopeless, helpless, and suicidal.  He reported not having any 
friends and that he seldom saw his family.  He related 
increased back pain since January of 1996 when he tried to 
lift a small box and slipped and reported being irritated 
because he used to be active in some sports and was unable to 
do those things now.  

Additionally, the veteran reported anxiety due to feeling 
that he had to get up and leave a situation.  He also 
reported that due to his back pain it was difficult to sit.  
He indicated that he had feelings that people were looking at 
him and were going to get him.  Sometimes he thought there 
were people at the door but when he went to the door no on 
was there.  As for specific symptoms related to his post-
traumatic stress disorder, the veteran indicated that he did 
not like fires or loud noises and planned to stay indoors on 
the Fourth of July.  The diagnosis was post-traumatic stress 
disorder, and major depressive disorder partially related to 
the veteran's back injury and partially related to post-
traumatic stress disorder.  The examiner assigned a GAF score 
of 50 related to the veteran's back pain, depressive 
symptomatology and social isolation secondary to his post-
traumatic stress disorder.  The examiner concluded that the 
veteran's symptoms were consistent with PTSD and he also 
suffered from major depressive disorder, both related to the 
loss of function because of exacerbation of his back injury.  
There was also a suggestion that the veteran suffered from 
psychotic symptomatology related to his depression.  In the 
opinion of the examiner the veteran would have difficulty 
being employed since he could not sit, was not able to rest, 
was irritable and could not get along with anyone.  

In a rating decision in August 1996, the RO granted a 
temporary 100 percent disability rating from November 8, 
1995, under 38 C.F.R. § 4.29 and assigned a 50 percent 
disability evaluation from January 1, 1996.  In addition the 
RO denied entitlement to a total rating based on individual 
unemployability. 

The veteran presented testimony at a personal hearing at the 
regional office in September 1996 on the issue of an 
increased evaluation for PTSD.  The veteran expressed his 
desire to have the hearing stand as a notice of disagreement 
with the rating decision of March 25, 1996.  The 
representative noted that the psychiatric evaluation in June 
1996 provided a global assessment of functioning of 50.  Also 
submitted at the hearing was a progress note dated 
September 14, 1996, from Dr. Adams-Hardin.  The veteran 
related that he went to see Dr. Adams-Hardin about once a 
week and saw Dr. Young, once a month for PTSD medication 
follow-up.  The veteran described his symptoms and 
manifestations of his PTSD and the effect they had on his 
life.  The hearing officer determined in a decision in 
October 1996 that entitlement was not established for an 
evaluation greater than the 50 percent assigned for PTSD. 

Outpatient treatment reports for the period from January 1995 
to November 1997 include follow-up appointments for 
medication and evaluation by the staff psychiatrist.  In June 
1996, it was noted that the veteran was being followed by the 
pain clinic in Albuquerque and that injections only held for 
a few days and he needed additional pain medications.  A 
psychology note in June 1996 notes that the veteran felt very 
fatigued most of the time in spite of having motivation to do 
things and reported having experienced anxiety attacks.  It 
was noted that the veteran had been placed on antibiotics for 
bladder spasm and had a catheter inserted and had felt 
fatigued ever since.  He was being seen by Dr. Adams-Hardin 
on a monthly basis.  

In July 1996 the veteran reported feeling very depressed 
although he was unable to identify specific areas of his life 
which caused him to feel that way.  He did state that he felt 
down about his inability to do anything secondary to his back 
pain which had increased.  He reported a variety of symptoms 
coinciding with the increase in depression, such as 
nightmares of violence alternating with an inability to fall 
asleep, isolation, loss of appetite, and an increase in 
paranoia.  He said that the nightmares were of combat and 
violence here at home.  It was noted that the veteran's life 
was now revolving around his pain.  The veteran also stated 
that he felt that he would not be able to tolerate any 
additional pain and that at times the pain was so great he 
wanted to kill himself.  He also stated that his dreams were 
so realistic that at times he was unable to distinguish 
whether something had actually happened or was just a dream. 

A staff psychiatrist in July 1996 indicated that the veteran 
had chronic pain that was making his depression worse.  
Medication did not seem to be working and it was suggested 
that new medication be considered.  When seen again in July 
1996 by Dr. Adams-Hardin, the veteran denied suicidal 
ideation but implied that he would welcome it if a situation 
arose that would take his life.  He refused admission to the 
facility.  The veteran reported that he continued to have 
severe nightmares of combat and other forms of violence.  At 
a subsequent appointment with Dr. Adams-Hardin in July 1996, 
the veteran reported that his condition was much the same.  
His symptoms were of difficulty sleeping and being very 
depressed.  He stated that his anxiety was very high so that 
he never seemed to lose his need to be watchful.  His mental 
condition of PTSD was greatly affected by the level of pain 
he had to endure.  The veteran felt that he was useless 
because he could do so little physical work.  His lack of 
sleep was reported to be due to his level of pain as well as 
the PTSD symptoms.  He continued to use medication as a means 
of decreasing his level of anxiety but did not use the 
medication as prescribed.  

Also, submitted at the September 1996 hearing was a progress 
note for September 14, 1996, when Dr. Adams-Hardin noted that 
the veteran showed evidence of significantly increasing PTSD 
symptoms secondary to his physical condition, namely his 
back.  Dr. Adams-Hardin noted that the veteran's PTSD 
symptoms became intense and intolerable after the veteran 
discontinued drinking to rid himself of the symptoms.  He 
reported nightmares of combat as a primary symptom.  
Dr. Adams-Hardin noted that in order for the veteran to 
achieve emotional stability he would first have to achieve 
reliable pain control.  

On October 29, 1996, the staff psychiatrist in the follow-up 
session for medication assessed the veteran with worse 
depression and exacerbated symptoms of PTSD.  The pain was 
only partially treated.  When seen on January 14, 1997, the 
veteran said that he had been isolating himself at home since 
before the holiday and had experienced an increase in 
nightmares.  The veteran stated that he felt as if he were 
losing it but was trying to hold on until he entered the PTSD 
program at the Sheridan VA Medical Center later in January 
1997.

In February 1997 the veteran notified VA that in January 1997 
he was admitted to the VA Medical Center in Sheridan, Wyoming 
and was in the residential rehabilitation program for PTSD 
(PRRP).  

VA medical records show that the veteran had been admitted 
for assessment in January 1997 and was subsequently admitted 
into the ongoing 45-day PRRP program to address his PTSD 
symptomatology.  At the time of admission, his symptoms 
included anger, irritability, insomnia, night awakenings, and 
nightmares about violence with Army-uniformed men.  In 
addition he had much anxiety and saw shadows in his 
peripheral vision, usually at night.  The veteran also had 
intrusive thoughts of Vietnam conflict and complained of 
flashbacks of being back in the war, especially images or 
memories of helping to put out a big fire on a dock in the 
middle of the night and also when he fell off a tugboat in 
the war theater.  His memory and concentration were poor.  He 
also had racing thoughts, negative perseverations, 
tangentiality, and flight of ideas.  He described 
hyperstartle and hypervigilance responses.  The veteran also 
complained of sadness, helplessness, hopelessness, and 
anhedonia, decreased energy level, variable appetite, and 
suicidal thoughts a few times in his life.  The veteran 
disliked crowds or being closed in.  He also described 
hearing explosive sounds at times or feeling tapped by 
someone when no one was there.  

The PRRP social work discharge note indicates that the 
veteran felt he had gained a great amount of awareness that 
helped diminish his withdrawal and increase his abilities to 
socialize and enhance his self-esteem.  The discharge note 
also indicates that the veteran's depression was much 
improved, anxiety was improved, new coping skills had been 
learned, agitation was the same, sleep was improved, 
nightmares were recalled less frequently, flashbacks had been 
rare and concentration had evidenced slight improvement.  

At the time of the discharge from this program, he was 
referred to the sustained treatment and rehabilitation 
program (STAR).  He continued to be hospitalized and pursued 
treatment with STAR.  The records indicate that he was 
terminated from PRRP on March 12, 1997, and admitted into 
STAR on March 12, 1997, as a transfer rather than a 
discharge.

In March 1997 the STAR psychologist intake assessment 
assigned a current GAF of 45.  The impression was major 
depression and PTSD.  The veteran had been referred to STAR 
because the severity of his depression remained high after 
PRRP treatment.  Based on some of the veteran's statements 
and results of testing, the veteran was given a diagnosis of 
major depressive disorder and was accepted into the STAR 
program.  The veteran was considered to have met the criteria 
for major depression as well as PTSD.  On discharge from the 
STAR program on June 2, 1997, his condition was improved as 
to his depressive symptoms.  He was improved in his coping 
abilities, anger, agitation, and in socialization abilities.  
He was able to resume prehospital activities.  It was noted 
that the veteran made great improvement in getting off 
opiates benzodiazepines and learning to control his symptoms 
with a better medicine regimen.  In addition, he had learned 
coping skills.  The total period of hospitalization was from 
January 25, 1997 to June 2, 1997.  The GAF score assigned at 
admission was 25 and at discharge was 45.  

In a rating decision in July 1997 the RO assigned an 
evaluation of 100 percent for the period January 25, 1997, to 
July 1, 1997, based on the hospitalization.  The RO confirmed 
and continued the 50 percent disability evaluation for PTSD.  
In addition the RO determined that referral for 
extraschedular evaluation was not warranted in this case.  

The veteran presented testimony at a Board videoconference 
hearing in September 1997.  Additionally, Dr. Adams-Hardin 
testified on the veteran's behalf.  She indicated that 
although the veteran had received a global assessment of 45 
at discharge from the hospital, she would assign a GAF of 35 
or less at the time of the hearing based on the fact that the 
veteran was not functioning very well.  Dr. Adams-Hardin 
testified that the veteran was not able to have any 
employment and that she did not think he could interact very 
well with people.  The veteran reportedly showed no 
motivation and no purpose, which reflected a serious level of 
depression.  Dr. Adams-Hardin indicated that the depression 
was secondary to PTSD and noted that the veteran was worse 
since his last period of employment when he worked in a café.  

The veteran testified that he had applied for Social Security 
disability benefits but had been turned down the preceding 
month.  He related that he had been receiving SSI but once 
his VA benefits were increased to 50 percent, the SSI 
benefits were terminated.  The veteran described his symptoms 
and reported that he saw Dr. Adams-Hardin once a week and 
also was taking medication.  Dr. Adams-Hardin noted that the 
plan of treatment was to help the veteran rebuild the coping 
skills he had when he left the hospital.  The doctor 
testified that the veteran's anger seemed to have increased 
and treatment was focusing on getting the anger under 
control.  In addition, the focus was on depression as the 
veteran was expressing suicidal ideation.  Dr. Adams-Hardin 
related her impressions of the veteran over the eight years 
of treatment and concluded that she did not feel that the 
veteran was ever going to recover.  Dr. Adams-Hardin also 
mentioned that medications were not helping the veteran as he 
was difficult to medicate for depression and anxiety.  

In November 1997, a claim for increased compensation based on 
unemployability was received from the veteran based on PTSD 
and back disabilities.  The veteran reported that his 
disability affected full-time employment in 1973 and that he 
last worked full time in 1985, the same year he became too 
disabled to work.  He reported that his occupation had been 
as a barber.  In a sworn statement dated in October 1997 the 
veteran indicated that he had worked as a barber for one 
employer from 1974 to 1985.  He had also worked for Kelly 
Temporary Services in 1990.  The veteran stated that the last 
time he worked full time was in approximately 1990.  He 
reported having no earnings for the years from 1986 to 1989, 
minimal earnings in 1991, and no earnings since 1991.  

The veteran stated that during his employment he had had 
difficulty in concentrating on and completing tasks, problems 
understanding and receiving, as well as following, 
instructions, memory difficulties, and problems with his co-
workers and supervisors.  This had led to physical or violent 
confrontations on the job.  He also related problems with 
audio hallucinations as well as flashbacks and experiencing 
homicidal and suicidal feelings while at work.  The veteran 
stated that he had not missed work until leaving his last 
employer.  He reported that he was unable to work from 1985 
to 1989 at which time he tried working again in 1990 and 1991 
and was not successful due to his illness.  He claimed that 
PTSD had caused him to be hospitalized at least once a year 
and his employers had not provided him with any special 
considerations for his condition.  He indicated that he left 
his most recent job because of mental stress, flashbacks and 
inability to deal with the public. 

An outpatient treatment record shows that when seen in July 
1997 the veteran claimed to be feeling worse and that he 
thought he was beginning to regress again.  VA medical 
records reflect that in October 1997 the veteran's GAF was 
45.  When he was seen for follow-up in November 1997, the GAF 
was 40 due to socialization and inability to work. 

Records obtained from the Social Security Administration 
(SSA) consist of medical records and the application made by 
the veteran.  By letter dated August 12, 1997, the Social 
Security Administration notified the veteran that based on a 
review of his health problems he did not qualify for benefits 
on this claim.  The veteran was notified that SSA determined 
that his condition was not disabling on any date through 
June 30, 1991, when he was last insured for disability 
benefits.  The veteran had claimed disability because of back 
trouble and mental problems.  After a review of the evidence 
SSA determined that the veteran had a history of some back 
trouble, however, he was able to move about and use his arms, 
hands and legs satisfactorily the majority of the time prior 
to June 30, 1991.  

In addition, SSA determined that records did not show 
evidence of disabling mental problems prior to June 30, 1991.  
In conclusion, SSA determined that the evidence did not show 
that the veteran's condition was disabling on or before 
June 30, 1991, the date that his Social Security disability 
coverage ended.  The veteran requested reconsideration on his 
claim and by a letter dated December 8, 1997, SSA notified 
him that the medical evidence in his file had again been 
reviewed and the decision was correct.  SSA notified him that 
the evidence did not show that his condition was disabling on 
or before June 30, 1991, the date that his Social Security 
disability coverage ended.

March 1998 psychology notes indicate that the veteran had 
been drinking frequently and that his last drink was on 
March 18, 1998.  He indicated that he drank to escape his 
thoughts regarding Vietnam and his problems with VA in 
adjudicating his claim.  The veteran also indicated that he 
drank because he could not stand the pain or the PTSD 
symptoms.  

The veteran was admitted on June 26, 1998 to the Sheridan VA 
Medical Center for worsening symptoms of depression and PTSD.  
He stayed only one day.  He was noted to have continuing 
difficulty with insomnia as well as chronic back pain.  The 
discharge summary notes that the veteran was very upset upon 
arrival when he learned that he would be admitted to a locked 
acute ward.  He insisted on being discharged because he could 
not stay in a locked environment.  He was offered lodging to 
meet with PTSD program clinicians during regular business 
hours; however, he declined and insisted on returning to 
southern California.  He denied suicidal or homicidal 
ideation.  It was noted that the veteran appeared sad and 
somewhat angry; however, he was very controlled without any 
outbursts and was not agitated.  

The veteran renewed the relationship with his girlfriend and 
began drinking because he reportedly could not stand the pain 
or PTSD symptoms.  After one week, he sought medication to 
assist with detoxification.  When he was seen in July 1998 
for follow-up to alcohol intoxication, he exhibited severe 
discomfort and complained of back pain and spasms. The 
diagnosis was chronic lower lumbar pain secondary to status 
post fusion of three vertebrae, PTSD, ETOH dependence, S/P 
CVA.  

Psychology notes of August 1998 show that the veteran was 
seen for follow-up to a primary diagnosis of PTSD with 
secondary ETOH abuse.  It was noted that the veteran 
continued to be seen weekly in therapy by the psychologist, 
with PTSD issues addressed in those sessions.

In October 1998, the veteran was afforded a C&P examination 
for PTSD.  The examiner noted that the medical records 
received prior to this C&P examination were a temporary file 
and it was unclear to him for whom the records were.  The 
examiner noted it was extremely difficult to make a decision 
about the veteran using his claim file and based all of his 
decision on the October 15, 1998 examination.  The veteran 
reported that his last hospitalization was in Sheridan, 
Wyoming, from January 1997 to June of 1997 for PTSD.  The 
examiner indicated that the veteran no longer had any support 
system other than the VA Satellite Clinic, where he was being 
followed for PTSD.  It was noted that his PTSD had continued 
to increase and the previous year he had been hospitalized 
for approximately six months due to PTSD.  The examiner noted 
that the veteran's medical condition aside from PTSD and his 
depression had been fairly stable.  

According to the examination report, the veteran complained 
of problems with hypervigilance, increased startle response, 
nightmares, insomnia, decreased mood, isolation, attempts to 
avoid situations that reminded him of combat experiences, and 
controlling his anger and irritability.  He reported being 
unable to work full time since approximately 1985; he had 
done occasional odd jobs but had been unable to keep the jobs 
either due to physical confrontations or because of the 
increased stimuli when he worked and had to leave his home.  
The veteran reported that the last time he had any type of 
employment was in 1991.   He had not been able to find work 
not only due to not being able to get a recommendation but 
also because he believed himself unable to work.  He found it 
very difficult to leave the confines of his home and venture 
out into public.  The examiner noted that the veteran had not 
attained much improvement in his PTSD during the six-month 
hospitalization at the Sheridan VA Medical Center.  

Additionally, the veteran reported that his inability to deal 
with people in crowds and to do things in general outside the 
home was mainly due to his combat experience in Vietnam.  He 
felt that when he was in crowds he had to be on alert because 
someone was going to injure him.  He stated that his 
alertness was what kept him alive in Vietnam and had kept him 
alive since.  The examiner noted that the veteran had been 
unable to make the transition between combat and living here 
in the United States.  The examiner considered that the 
veteran fulfilled all DSM-IV requirements for PTSD, including 
avoidance of things reminding him of Vietnam; avoidance of 
things having to do with noises, sounds, and smells that he 
experienced while in Vietnam; and avoidance of all situations 
having to do with bringing up memories of his experiences in 
Vietnam.  The veteran also admitted to flashbacks and 
nightmares of combat or of situations in Vietnam.  He stated 
that sometimes the faces of Caucasian people would change 
into Asian faces when he was in crowds and the sounds tended 
to sound as though the language spoken was Vietnamese.  

The veteran also admitted to hyperstartle, hypervigilance, 
irritability, being easily angered, and being in physical 
altercations throughout his life since returning from 
Vietnam.  The veteran also described having problems with 
authority, a depressed mood and guilt feelings since 
returning from Vietnam.  The examiner found that the onset 
was not delayed as the veteran began to experience these 
symptoms shortly after his return from Vietnam.  The examiner 
indicated that considering the fact that the clinical 
findings fulfilled the PTSD criteria and the fact that most 
of the symptoms were in some way related to either 
Asian/Vietnamese or combat situations it was clear to the 
examiner that these two entities were linked.  It was also 
noted that the veteran suffered from delusions and 
hallucinations.  

The examiner noted that in talking to the veteran there were 
definite deficits in the veteran's memory with regard to 
Vietnam and that the veteran had to struggle at times with 
recalling certain events.  The examiner noted that when 
certain events stated in the medical record were mentioned to 
the veteran, he was then able to recall these events.  The 
examiner believed that this was due to his PTSD and not due 
to any attempt at manipulating the system.  The examiner 
noted that during the mental status evaluation, the veteran 
did not show any irrelevant or illogical or obscure speech 
patterns and his speech flow was of regular rate and tone. 
 
The examiner concluded that the diagnosis conformed to DSM-IV 
and that the diagnosis on Axis I was post-traumatic stress 
disorder.  The veteran's GAF for post-traumatic stress 
disorder was rated at 35.  The examiner was unable to discern 
any symptoms of a psychiatric disorder other than PTSD.  "I 
do believe that [the veteran] is unemployable due to his 
post-traumatic stress disorder, and is unable to find 
employment in anything be it loosely supervised or requiring 
little interaction with the public.  The examiner believed 
that the veteran's condition was static as he had been seen 
and treated for several years and hospitalized several times 
for PTSD and had never been able to get a higher GAF rating 
than a score of 40.  The examiner noted that the veteran's 
PTSD also complied with DSM-III-R.  

The examiner also noted that the veteran had stated that 
since dealing with VA his symptoms had increased and believed 
that dealing with any kind of Government agency has caused 
him to have problems.  The examiner noted this is typical for 
people with PTSD as they have difficulty with authority 
figures and Government agencies.  The examiner further noted 
that the veteran has been unable to find work, unable to have 
social contact, and exhibited reclusive behavior due to his 
inability to go out in public as he felt threatened each time 
that he did.

A report of contact in March 1999 with the Social Security 
Administration indicates that the veteran had been denied 
Social Security disability benefits because he was found of 
substantial gainful employment.  It was noted that no medical 
evidence was available as the records had been destroyed per 
a new Social Security policy regarding decisions that are not 
appealed.  The date of the veteran's decision was in 
December 1997.  The veteran had been notified of this 
information by a letter dated May 13, 1999.  

Also in evidence is a copy of a letter written by the 
veteran's mother in June 1999 to a Senator in which she 
described her observations of her son's situation.  

In a rating decision in September 1999 the RO increased the 
veteran's disability evaluation for PTSD to 70 percent 
effective July 1, 1997.  The RO also granted entitlement to 
individual unemployability effective July 1, 1997.  The RO 
determined that the evidence showed that the veteran did not 
sustain the improvement attained during the treatment at 
Sheridan VA Medical Center from January to June 1997.  The RO 
considered that the progress made during the hospitalization 
was quickly lost and the evidence demonstrated that his 
disability had dipped below the level previously assigned 
following the hospitalization.  

Legal Criteria

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2000).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the veteran disagreed with the 
evaluation provided that a 50 percent evaluation required 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

The amended regulations provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130,  Diagnostic 
Code 9411 (2000).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (2000).


Analysis

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA 
psychiatric examinations, the RO has obtained private and VA 
records relevant to psychiatric treatment and evaluation, 
and, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The veteran has also been advised of the 
change in mental disorder evaluation regulations.  Further, 
the veteran has obtained representation and his 
representative has prepared argument on his behalf.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.

The veteran claims that his service-connected PTSD has 
worsened and that his service-connected disabilities prevent 
him from obtaining and keeping a job.  He has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore, the duty to assist him 
has been satisfied, and the Board is satisfied that all facts 
pertinent to the claim for an increased rating for PTSD have 
been properly developed.

Although the new rating criteria for PTSD were not in effect 
when the March 1996 rating decision was made, the RO 
considered the new regulations in the rating decisions in 
July 1997 and September 1999.  Therefore, the veteran was 
given notice of the new regulations and his representative 
had an opportunity to submit evidence and argument related to 
the new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The percentage rating for the veteran's service-connected 
PTSD is based on the degree of impairment of his social and 
industrial adaptability.  This appeal commenced when the 
evaluation was 50 percent.  To the extent that the veteran 
claimed that he was worse, the RO agreed and granted a 70 
percent disability evaluation effective from July 1, 1997.  
Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

The Board has considered whether a schedular evaluation 
greater than 50 percent under the "old criteria" is warranted 
prior to July 1, 1997(exclusive of the periods for which the 
veteran was awarded a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29).  A 70 percent rating under 
the old criteria could be assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (2000).  A GAF of 
51 to 60 is defined as "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM- IV.  A GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV.

The evidence shows that at the time of the veteran's 
September 1995 VA examination, he reported difficulty 
sleeping, having few friends and feeling more comfortable 
when he was alone.  Although his activities were limited this 
apparently was due to a back problems.  He was noted to have 
little affect, but his speech was goal directed, his abstract 
thinking was maintained and his memory and judgment were 
adequate.  Such findings are consistent with no more than 
considerable (rather large) social and industrial impairment 
due to PTSD.  As to sleep impairment, several weekly 
summaries during the veteran's hospitalization in November 
and December 1995 indicate that he slept well through the 
night.  In addition, it was noted that his activities of 
daily living were excellent, he voiced no nightmares or 
discussions of Vietnam, had no suicidal ideation, had no 
symptoms of PTSD, and no depression was noted.  However, he 
did complain of back pain.  At the time of discharge in 
January 1996, the GAF assigned was 55, which reflects 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  When he was seen as an outpatient 
later in January it was noted that the veteran was discharged 
in good condition.  He was alert, oriented and in no 
distress.  

The veteran's treating psychologist, Dr. Adams-Hardin wrote 
in a letter received in May 1996 that the veteran was 
incapable of sustaining employment and maintaining close 
personal relationships due to depression and PTSD.  However, 
at a VA C&P examination in June 1996, the veteran reported 
that he was unable to work due to his low back disorder and 
PTSD.  At that time many of his complaints pertained to his 
back, stating that his back pain had increased since he 
injured his back in January.  He also reported irritation due 
to his inability to engage in physical activities that he had 
previously enjoyed and, in regard to to specific PTSD 
symptoms, was noted to report only dislike of fires and loud 
noises.  A GAF score of 50 was assigned and reflects serious 
symptoms or serious impairment in social or occupational 
functioning.  The assigned GAF score was based on not only 
the veteran's PTSD but also his depressive symptomatology, 
which was attributed to both PTSD and to back pain.  A staff 
psychiatrist in July 1996 felt the chronic back pain was 
making his depression worse and in September 1996, Dr. Adams-
Hardin noting increasing PTSD symptoms which she attributed 
to the veteran's low back condition.  Aggravation of a 
service-connected disability by a nonservice-connected one 
does not provide a basis for increased compensation.  

The totality of the pertinent evidence does not show that the 
criteria for a disability rating greater than 50 percent for 
PTSD were met by the rating criteria in effect prior to 
November 7, 1996.  The evidence as a whole does not show a 
severe degree of social and industrial impairment and it is 
the Board's opinion that, under the old rating criteria, the 
veteran is not entitled to a schedular rating greater than 50 
percent for the period prior to July 1, 1997.  It should be 
noted that the veteran has already been awarded a 100 percent 
temporary total rating for PTSD from January 25, to July 1, 
1997.   

It must also be determined whether an evaluation greater than 
70 percent is warranted under the "old criteria" for the 
period since July 1, 1997.  At the time of discharge from the 
hospital in June 1997 and in October 1997, the veteran's GAF 
was 45, indicating serious symptoms and the inability to keep 
a job.  His GAF declined to 40 by November 1997 and to 35 by 
October 1998.  On the latter occasions the examiner also 
found that the veteran was unemployable due to PTSD and would 
be unable to find employment in anything.  On this basis the 
Board concludes that the veteran's PTSD meets one of the 
three independent criteria required for a 100% PTSD rating.  
Thus, he is entitled to a 100 percent schedular disability 
rating under the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Johnson v. Brown, 7 Vet. App. 95 (1994) 
(the separately listed criteria should be read 
disjunctively).

The Board has also considered whether under the revised 
criteria an evaluation greater than 50 percent is warranted 
for the period from November 7, 1996, to July 1, 1997.  For 
most of that time he was in receipt of a temporary total 
rating.  For the remaining time, the evidence tends to how 
that, while his symptoms negatively impacted his social and 
industrial functioning, they did not meet the criteria 
contemplated for a 70 percent disability rating.  The veteran 
was shown to have significant back problems, nightmares, 
worsening depression and social isolation.  Nevertheless, the 
evidence does not reflect obsessional rituals, illogical or 
irrelevant speech, near-continuous panic, or depression due 
to solely to PTSD affecting his ability to function 
independently, appropriately and effectively.  The evidence 
also does not show impaired impulse control of the nature 
contemplated in the 70 percent criteria.  Nor is there any 
evidence of spatial disorientation or neglect of personal 
appearance and hygiene.  Thus, the new criteria for a rating 
in excess of 50 percent from November 7, 1996 to July 1, 1997 
have not been met.  38 C.F.R. § 4.7 (2000).  

In accordance with the reasons and bases as detailed above, 
the Board finds that the old criteria for rating mental 
disorders are more favorable to the veteran.  The competent 
and probative evidence of record supports the assignment of a 
100 percent schedular disability rating for the veteran's 
PTSD from July 1, 1997, under the criteria in effect prior to 
November 1996.  See 38 C.F.R. § 4.7, 4.21. 


ORDER

A schedular evaluation greater than 50 percent for PTSD prior 
to July 1, 1997, (exclusive of the periods for which the 
veteran was awarded a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29) is denied. 

From July 1, 1997, a schedular evaluation of 100 percent for 
PTSD is granted, subject to the law and regulations governing 
the award of monetary benefits.


REMAND

In November 1991, a claim for service connection for a back 
condition was received from the veteran.  In a rating 
decision in September 1992, the RO denied service connection 
for degenerative disc disease, lumbosacral spine, 
postoperative diskectomy and fusion.  The veteran disagreed 
with this decision and initiated an appeal.  The original 
rating decision and subsequent rating decisions in August 
1993 and September 1996 denied the claim, although the 
supplemental statement of the case in September 1999, 
indicated that the claim was not well-grounded due to lack of 
evidence showing that degenerative disk disease is related to 
an injury in service or competent medical evidence providing 
a nexus.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that his present back disability 
resulted from a fall in service.  He has indicated on several 
occasions that he fell from a plank while disembarking from a 
boat and landed on his back in a mud and rock riverbed or 
onto a dry-dock and that he sought treatment but no X-rays 
were taken.  When hospitalized in July 1993 for PTSD, he 
reported having been knocked overboard while fighting a fire 
during service, indicating that he felt his back was hurt 
during the fall.  More recently, in July 1998, he reported 
originally injuring his back in boot camp after a fall and 
aggravating this condition when sent to Vietnam.  Thus, he 
has provided various accounts of a claimed in-service back 
injury.  However, despite some complaints of back pain 
documented in the service medical records, he denied having 
or having had back trouble of any sort when he completed a 
medical history questionnaire in conjunction with his service 
discharge examination.  Although he gave a history of bone, 
joint or other deformity it was noted to involve a finger, 
not his back. 

The veteran's attorney contends that the veteran sought 
service connection for "a back condition," rather than for 
degenerative disc disease of the lumbosacral spine, post 
operative diskectomy and fusion, as the disability was 
characterized by the RO in the September 1992 rating decision 
that denied service connection.  In that regard, the 
veteran's original claim reflects that he was seeking service 
connection for a back condition for which he was receiving 
treatment the Fort Lyon VA Medical Center.  VA medical 
records show that that condition was diagnosed as 
degenerative disc disease of the lumbosacral spine.  In 
addition, the veteran has claimed that his disc disease is 
related to the fall in service and he has not claimed another 
back condition of his lumbosacral spine.  Thus, it seems 
clear that the veteran is seeking service connection for 
degenerative disc disease of the lumbosacral spine, which is 
his currently diagnosed back condition.  Nevertheless, the 
Ros attention is directed to the attorey's argument for 
appropriate consideration.  

In his claim for service connection filed in Novemer 1991, 
the veteran mentioned a back codition forwhich he rpeoretd 
having beentreated in Veitnam and currentyl by VA.  However, 
he neglected to report the private medical treatment he 
received after service from private sources.  For example, St 
Mary Corwin Hospital recrods reflects that when he was seen 
in September 1977, after falling at home, it was noted thar 
he had been in his "usual state of good health" until the 
fall, at which time he experienced severe and immediate pain 
in his back that radiated to the left leg.  In regard to his 
past history the only medical condition noted was a kidney 
stone.  In a system review by D. L. Crosson, M.D., it was 
reported that the veteran had been in "good health until 
this recent slip and fall."  X-rays, including cone-down 
lateral views of L5-S1, were interpreted as showing normal 
vertebral heights and interspaces.  The final diagnosis was 
L5 disc.  

The report of treatment at St. Mary Corwin Hospital in 
January 1976 for a kidney stone shows no evidence of a back 
injury, and it was noted that he had previously been admitted 
there in September 1967.  

At a Board hearing in 1993 the veteran testified that he had 
been hospitalized at the St. Mary Corwin Hospital right after 
he was discharged from service and was in traction there for 
his back for nine days.  However, he di not report such 
treatemnt on his claims form and it is not reflected in the 
hospital recrods not on file.    

Also, the veteran has reported having fallen in 1983 and 
hospitalized for a herniated disc and degenerative disc 
disease.  He further reported that surgery was scheduled and 
canceled.  Social Security Administration (SSA) records show 
that in the veteran's November 1991 application for Social 
Security benefits he reported that his disabling condition 
was a back injury that first began to bother him in November 
1983.  VA outpatient treatment records show that in December 
1991, the veteran provided a history of suffering a fall in 
1983 and having a herniated disc diagnosed.  He reported 
suffering from chronic lumbar pain with radiation to the left 
lower extremity with the initial onset/initial flare in 1968 
and a flare-up in 1983.  Records pertaining to the 1983 
hospitalization are not contained in the claims file.

The veteran, through his attorney, claims that there is 
evidence of a chronic condition exhibited during service, and 
medical evidence of a current disability based on the report 
of the September 1992 VA C&P examination noting that the 
veteran was in chronic pain from his back and left leg.  
Reference is also made to the medical history in the June 
1997 Discharge Summary from Sheridan VAMC noting that in 
service the veteran fell off a boat in Vietnam with his 
equipment on and injured his back, that he was put on light 
duty and Darvon, and that the veteran has had chronic back 
pain since then.  The veteran's attorney contends that VA is 
required to obtain a VA medical opinion as to the origin of 
the veteran's injury.  

In February 1992, the veteran had diskectomy and fusion 
surgery at the Denver VA Medical Center.  At a VA C&P 
examination in August 1992, the veteran provided a history of 
injuring his low back while in the process of disembarking 
from a tugboat when he fell and slipped onto the dry dock.  
The veteran stated that over the years he continued to have 
low back pain increasing in severity and radiating down his 
left leg.  

The veteran submitted testimony at a travel board hearing in 
July 1993.  A copy of the transcript is in the claims file.  
The veteran's representative noted that the service medical 
records show there were four instances in service where the 
veteran received treatment in 1969.  One instance indicated 
that the back complaints were with a history of trauma and 
another entry indicated that it was a chronic low back pain.  
The veteran testified that after falling in service he 
continued to have problems with his back.  Until he separated 
from service he sought medical treatment but would receive 
just an aspirin and told to return in 10 days or so. 

The veteran testified that he saw a Dr. Crosson in Pueblo, 
Colorado, in the latter part of 1972 or 1973 or even 1971.  
He testified that he was in the hospital and surgery was 
scheduled; however, it was canceled due to being at the time 
of the holidays.  Surgery was re-scheduled for January 2nd 
but was canceled as the veteran had a bad cold.  The veteran 
recalled that he had been nine days in traction at St. Mary-
Corwin Hospital before the surgery was proposed. 

The veteran testified that he dealt with the back pain from 
the period from 1972 to 1992 when he had the surgery.  He did 
not really seek much treatment as he could not afford it and 
did not know about VA.  He ultimately had surgery at the 
Denver VA Medical Center consisting of fusion due to 
herniated discs.  The veteran testified that essentially the 
findings in surgery were the same as Dr. Crosson's findings 
right after service.  He contends that the herniated disc 
found in 1991 or 1992 was the same herniated disc that he 
claims to have had in 1971 or 1972. 

Pursuant to the Board's instructions in a June 1995 Remand, 
the RO wrote to the veteran in June 1995 asking that he 
submit copies of his orthopedic records at St. Mary-Corwin 
Hospital in the 1970's, particularly in 1971 and 1972.  He 
was also requested to submit copies of treatment reports 
and/or statements for his back problems during the 1970's, 
particularly in 1971 and 1972, from Dr. D. L. Crosson.  The 
statements were to include dates of examination and/or 
treatment, findings, and diagnosis.  The veteran was informed 
that the RO would obtain this information if he would 
complete and return VA Forms for Authorization for Release of 
Information which were enclosed.  There is a notation in the 
claims file that as of May 28, 1996, the veteran had failed 
to provide the requested information.  The supplemental 
statement of the case in September 1996 noted that the 
veteran had failed to reply to the request for evidence.   

Despite the veteran's allegations that he had back problems 
ever since service, this is not corroborated.  As the record 
now stands, there is no objective evidence to show back 
problems after service until 1977.  Additional post-service 
back injuries occurred in November 1995, January 1996 and in 
July 1997.

The veteran underwent additional surgery in February 1996 for 
his low back disability and had L4 to S1 fusion with left L5 
foraminotomy.  The history only noted that the veteran had a 
long history of chronic low back pain with an exacerbation of 
sciatica over the last six months.  At a C&P disability 
examination in June 1996, the veteran reported falling off a 
boat in 1969 when it was being unloaded at a dock but 
according to him no confirmatory evidence for this accident 
could be located.  The veteran reported daily constant low 
back pain and occasional nocturnal awakening from discomfort 
at least once a week. 

The United States Court of Appeals for Veterans Claims 
(Court) has determined that to warrant service connection, 
there must be medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence of a relationship between the claimed in-
service injury and the present disease.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Although the evidence in this 
case shows a current disability and that the veteran suffered 
a fall on his back in service, there is no competent medical 
evidence of a relationship between the claimed in-service 
injury and the present disease.  VA's duty to assist includes 
obtaining a VA medical opinion as to the etiology of the 
present disease.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In view of the foregoing, the case is REMANDED for the 
following additional development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 17, 
2000) and 001-02 (January 9, 2001), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.

2.  The RO should request that the veteran 
provide information as to the name and address 
of the hospital where he was treated in 1983 
after his fall and was diagnosed with a 
herniated disc and degenerative disc disease.  
After obtaining the necessary authorization for 
release of information, the RO should request 
the records and upon receipt associate them 
with the claims file.  

3.  The veteran should be provided another 
opportunity to submit the orthopedic treatment 
records pertaining to the alleged 1971-1972 
hospitalization at St. Mary-Corwin Hospital and 
any treatment records for Dr. Crosson in the 
1970's, particularly in 1971 or 1972, or the 
necessary authorization for the RO to obtain 
the records.  The RO should also secure the 
necessary release from the veteran to obtain 
hospital records from St. Mary-Corwin 
pertaining to his hospital treatment in 
September 1967.  If actual hospital records are 
not available, the hospital should provide any 
other records available pertaining to the 
September 1967 treatment and the alleged 1971-
1972 hospitalization.

4.  The RO should refer the case to orthopedics 
or neurosurgery for a VA medical opinion based 
on a review of the entire record as to etiology 
of the veteran's degenerative disc disease of 
the lumbosacral spine, postoperative diskectomy 
and fusion.  The claims file must be reviewed 
by the VA specialist and a statement included 
in the opinion as to whether the claims file 
and a copy of the entire remand was reviewed.  
The opinion should include review of the 
service medical records, the 1977 St. Mary-
Corwin Hospital report and if obtained, any 
earlier prior medical records and the 1983 
medical report as asked for in this remand.  
The opinion should address the question as to 
whether the veteran's degenerative disc disease 
of the lumbosacral spine is a result of the 
claimed falls suffered in service in view of 
the veteran's denial on his service separation 
examination of a back condition and that in the 
objective record to date no back problems are 
shown until the veteran hurt his back in 1977. 

5.  After the foregoing has been accomplished 
to the extent possible, the RO should 
readjudicate the issue on appeal.  (The RO is 
reminded that where the remand orders of the 
Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).)

6.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________
	JANE E. SHARP
Member, Board of Veterans' Appeals


 


